EXHIBIT 1 ELIGIBILITY CERTIFICATE NOS. QLDL00016, QLDL00017, QLDL00015AND QLDL00014 Dated 11 December 2009 ***Facsimile Version*** Australian Government Guarantee of State and Territory Borrowing Certificate No. QLDL00016 Date: 11/12/2009 The Commonwealth of Australia hereby certifies that the liabilities, the details of which are specified in the Annex to this Certificate, are Guaranteed Liabilities for the purposes of the Deed of Guarantee executed on behalf of the Commonwealth of Australia which takes effect from 24 July 2009. Signed /s/ Authorised Signatory Authorised Signatory Annex Type of Liability: LONG TERM FUNDING Jurisdiction: QUEENSLAND Issuing Entity: QUEENSLAND TREASURY CORPORATION Instrument Name: TERM FUNDING Currency: AUD Program Name: QTC GLOBAL A$ BOND PROGRAMME Maturity Date: 14/06/2011 Coupon Rate: 6.00% ISIN: US748305BC27 Depository: DEPOSITORY TRUST COMPANY/EUROCLEAR/ CLEARSTREAM ***Facsimile Version*** Page 1 of 1 ***Facsimile Version*** Australian Government Guarantee of State and Territory Borrowing Certificate No. QLDL00017 Date: 11/12/2009 The Commonwealth of Australia hereby certifies that the liabilities, the details of which are specified in the Annex to this Certificate, are Guaranteed Liabilities for the purposes of the Deed of Guarantee executed on behalf of the Commonwealth of Australia which takes effect from 24 July 2009. Signed /s/ Authorised Signatory Authorised Signatory Annex Type of Liability: LONG TERM FUNDING Jurisdiction: QUEENSLAND Issuing Entity: QUEENSLAND TREASURY CORPORATION Instrument Name: TERM FUNDING Currency: AUD Program Name: QTC GLOBAL A$ BOND PROGRAMME Maturity Date: 14/08/2013 Coupon Rate: 6.00% ISIN: US748305BD00 Depository: DEPOSITORY TRUST COMPANY/EUROCLEAR/ CLEARSTREAM ***Facsimile Version*** Page 1 of 1 ***Facsimile Version*** Australian Government Guarantee of State and Territory Borrowing Certificate No. QLDL00015 Date: 11/12/2009 The Commonwealth of Australia hereby certifies that the liabilities, the details of which are specified in the Annex to this Certificate, are Guaranteed Liabilities for the purposes of the Deed of Guarantee executed on behalf of the Commonwealth of Australia which takes effect from 24 July 2009. Signed /s/ Authorised Signatory Authorised Signatory Annex Type of Liability: LONG TERM FUNDING Jurisdiction: QUEENSLAND Issuing Entity: QUEENSLAND TREASURY CORPORATION Instrument Name: TERM FUNDING Currency: AUD Program Name: QTC GLOBAL A$ BOND PROGRAMME Maturity Date: 14/10/2015 Coupon Rate: 6.00% ISIN: US748305BE82 Depository: DEPOSITORY TRUST COMPANY/EUROCLEAR/ CLEARSTREAM ***Facsimile Version*** Page 1 of 1 ***Facsimile Version*** Australian Government Guarantee of State and Territory Borrowing Certificate No. QLDL00014 Date: 11/12/2009 The Commonwealth of Australia hereby certifies that the liabilities, the details of which are specified in the Annex to this Certificate, are Guaranteed Liabilities for the purposes of the Deed of Guarantee executed on behalf of the Commonwealth of Australia which takes effect from 24 July 2009. Signed /s/ Authorised Signatory Authorised Signatory Annex Type of Liability: LONG TERM FUNDING Jurisdiction: QUEENSLAND Issuing Entity: QUEENSLAND TREASURY CORPORATION Instrument Name: TERM FUNDING Currency: AUD Program Name: QTC GLOBAL A$ BOND PROGRAMME Maturity Date: 14/09/2017 Coupon Rate: 6.00% ISIN: US748305BG31 Depository: DEPOSITORY TRUST COMPANY/EUROCLEAR/ CLEARSTREAM ***Facsimile Version*** Page 1 of 1
